        Case 5:18-cv-01245-XR Document 17 Filed 08/23/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION
Elton S. Porter                  §
                                 §
                       Plaintiff § Civil Action No.:
                                 §
                                     5:18-cv-1245-XR
                                 §
v                                §
                                 §
                                 §
                                 §
Medicredit, Inc.                 §
                                 §
                      Defendant
                                 §

                           Stipulation of Dismissal

                            ____________________
      The parties have agreed to dismissal of this action , with prejudice .

Defendant has filed an answer. Per Fed. R. Civ. P. 41(a)(1)(A)(ii) the parties

hereby stipulate the Plaintiff’s claims are hereby dismissed with prejudice;

each party to bear their own costs .

Dated: August 23, 2019                    Respectfully Submitted,


/s/Jacob F. Hollars                      /s/William M. Clanton
Jacob F. Hollars,                        William M. Clanton
admitted pro hac vice                    Texas Bar No. 24049436
Colorado Bar No. 50352
1700 Lincoln Street, Suite 2000          Law Office of Bill Clanton, P.C.
Denver, Colorado 80203
                                         926 Chulie Dr.
Telephone: (303) 839-3800
                                         San Antonio, T exas 78216
Facsimile: (303) 839-3838
E-mail: jhollars@spencerfane.com         210 226 0800
                                         210 338 8660 fax
                                         bill@clantonlawoffice.com
      Case 5:18-cv-01245-XR Document 17 Filed 08/23/19 Page 2 of 2




Mark A. McNitzky
Texas Bar No. 24065730
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
112 E. Pecan Street, Suite 2700
San Antonio, TX 78205
Telephone: (210) 277-3615
Facsimile: (210) 277-2702
mark.mcnitzky@ogletreedeakins.com




                                                                SL 3495531.1
